Citation Nr: 1606503	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for erectile dysfunction.

2.  Entitlement to a disability rating greater than 30 percent prior to November 21, 2014, and greater than 70 percent as of that date, for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for visual disturbances, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

5.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

6.  Entitlement to service connection for degenerative joint disease to lower extremities, to include the back (also claimed as residual of multiple lower extremity injuries).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966 and from August 1967 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) from March 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The March 2010 rating decision denied entitlement to service connection for hypertension, visual disturbances, and degenerative joint disease of the lower extremities and back; and continued to deny the claim for service connection of erectile dysfunction because new and material evidence had not been received to reopen the claim.  The January 2012 rating decision continued the 30 percent disability evaluation of PTSD.  The Veteran filed timely Notices of Disagreement in March 2010 and February 2012.

The RO furnished the Veteran a Statement of the Case addressing the foregoing five issues in May 2012.  The Veteran filed a timely Substantive Appeal (VA Form 9) in July 2012 and did not request a hearing before the Board.  

In a March 2015 rating decision, the RO increased the rating for the Veteran's PTSD to 70 percent, effective November 21, 2014.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Following certification of the appeal to the Board in July 2014, evidence was added to the Veteran's claims file.  The Veteran submitted additional VA treatment records in July 2014 and January 2015 without a waiver of initial consideration of the evidence by the RO.  Moreover, the RO uploaded additional VA treatment records to the Veteran's Veteran Benefits Management System (VBMS) claims folder in January 2015.  There is no indication that either the Veteran or his representative waived consideration of this new evidence by the RO.    

After a review of the evidence, the Board finds that the additional treatment records provide new evidence that is directly pertinent to two of the Veteran's claims.  Regarding the Veteran's claim for an increased rating of his PTSD, the records include several years of additional treatment that address the nature, severity, and frequency of the Veteran's PTSD symptoms during the period on appeal.  With respect to the Veteran's claim for service connection of visual disturbances, the evidence shows, in part, a new diagnosis of visual disturbance due to cataracts.  The Veteran did not previously have a diagnosis of any visual disturbance.  Thus, the evidence provides new and pertinent information that has not been previously considered by the RO; therefore, a remand to have the RO consider this evidence in the first instance is necessary with respect to his claims for an increased PTSD rating and service connection of visual disturbances.  38 C.F.R. § 20.1304 (2015).

The Board notes that, based on the pre-certification evidence of record, it is remanding the Veteran's claims for service connection of hypertension, erectile dysfunction, and degenerative joint disease of the lower extremities and back for further development.  Thus, the RO will have an opportunity to review the additional evidence in connection with these claims upon remand.

The Veteran previously brought a claim for service connection of headaches, watery eyes, and blurred vision as secondary to his service-connected disability of facial scars.  That claim was denied by a January 2005 rating decision because the service treatment records, VA treatment records, and private treatment records were all negative for diagnosis and treatment of headaches, watery eyes, and blurred vision.  

In the present appeal, the Veteran has vaguely asserted a claim for residuals of bilateral visual disturbances due to exposure to Agent Orange.  As noted above, new evidence shows that the Veteran was diagnosed with decreased vision due to bilateral cataracts.  Thus, the Board finds that in the present claim the Veteran has alleged a new and distinct disorder that is properly a new claim, and not a claim to reopen the previously denied claim for blurred vision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).

In connection with his July 2012 VA Form 9, the Veteran made a motion to advance his case on the Board's docket due "to untimely delay on the part of then VARO."  He continues that he believes the record shows good or sufficient cause to advance his case on the Board's docket. 

A motion may be granted to advance a case on the docket if the appellant is seriously ill or is under severe financial hardship, or if other sufficient cause is shown.  "Other sufficient cause" includes, but is not limited to, administrative error resulting in a significant delay in docketing the case or the advanced age of the appellant.  38 C.F.R. § 20.900(c) (2015).  

The Veteran has not alleged any specific administrative error on the part of the RO that resulted in significant delay in docketing his case.  Moreover, a review of the record does not reveal any administrative error in connection with certifying the Veteran's case to the Board.  As such, the Veteran's motion to advance his case on the Board's docket is denied.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of an increased rating for PTSD and entitlement to service connection of hypertension, erectile dysfunction, and degenerative joint disease of the lower extremities and back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The January 2005 rating decision, which denied the Veteran's claim for service connection of erectile dysfunction, was not appealed and is final.

2.  Evidence received since the January 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In an April 1980 rating decision, the RO denied service connection for erectile dysfunction because impotency, diagnosed as mild psychological sexual dysfunction, had resolved.  That decision was not appealed and became final.  

In a March 2002 rating decision, the RO denied service connection for chronic psychological sexual dysfunction because there is no evidence in the Veteran's service treatment records of any treatment for, or diagnosis of, sexual dysfunction while he was in service.  The Veteran attempted to appeal the March 2002 rating decision, but his May 2004 Substantive Appeal (VA Form 9) was untimely.  There was no new and material evidence received within one year of the March 2002 rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the March 2002 rating decision is final.

The Veteran stated in his May 2004 VA Form 9 that he believed his erectile dysfunction was due to diabetes mellitus that he incurred in service.  See May 2004 VA Form 9 at 6.  The RO treated this statement as a new claim.  By a January 2005 rating decision, the RO denied service connection for diabetes mellitus with erectile dysfunction.  The RO noted that service treatment records, VA treatment records, and private treatment records were negative for any treatment or diagnosis of diabetes mellitus or erectile dysfunction.  The Veteran was notified of this rating decision in January 2005.  In April 2006, the Veteran filed a Notice of Disagreement with the January 2005 rating decision.  See April 2006 Statement in Support of Claim (VA Form 21-4138).  The Veteran was informed by a January 2007 letter that the Notice of Disagreement was untimely.  There was no new and material evidence received within one year of the January 2005 rating decision.  Thus, the January 2005 rating decision is final.

Although the RO determined that new and material evidence had not been received to reopen the Veteran's claim, the requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence received after the January 2005 rating decision includes, in relevant part, VA treatment records that show the Veteran underwent an evaluation for erectile dysfunction in October 2005.  The Veteran was diagnosed with erectile dysfunction that was "probably multifactorial in nature."  Psychological conditions were listed as a contributing factor to the Veteran's erectile dysfunction.  In November 2005, it was noted that the Veteran's medications for depression and prostate disease may contribute to the Veteran's sexual dysfunction.  VA treatment records thereafter show an ongoing diagnosis of erectile dysfunction with intermittent treatment.  

The Veteran's claim was denied, at least in part, because there was no evidence of a diagnosis of erectile dysfunction.  Newly received evidence need only help prove one unestablished element to qualify as new and material evidence to reopen the claim.  Shade, 24 Vet. App. at 120.  Thus, the Board finds that the new evidence that the Veteran has been diagnosed with erectile dysfunction relates to an unestablished fact necessary to substantiate the claim.  In addition, the new evidence raises the possibility that the Veteran's erectile dysfunction might be related to treatment of his service-connected PTSD, if the Veteran's depression is related to his PTSD.  

The Board finds that this new evidence is not cumulative or redundant of the evidence of record at the time of the January 2005 rating decision.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received to reopen the claim for erectile dysfunction.  However, the Board finds that further development is necessary before it proceeds to adjudicate the claim on its merits.





ORDER

New and material evidence having been received, the claim of entitlement to service connection for erectile dysfunction is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claims discussed below.

PTSD and Visual Disturbances

As discussed in the introduction, following certification of the appeal to the Board in July 2014, additional VA treatment records were added to the Veteran's claims file.  There is no indication that either the Veteran or his representative waived consideration of this new evidence by the RO.

After a review of the evidence, the Board finds that the additional treatment records provide new evidence that is pertinent to the Veteran's claims for an increased rating of his PTSD and for service connection of visual disturbances.  As the new evidence has not been previously considered by the RO, a remand to have the RO consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304 (2015).

In addition, all relevant ongoing VA medical records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
 



Hypertension

The Veteran seeks service connection of hypertension as a result of herbicide exposure.  The Veteran's service personnel records reveal that his period of active service included service in the Republic of Vietnam; thus, he is afforded the presumption of exposure to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).   

Service treatment records are negative for any treatment or diagnosis of hypertension.  The Veteran's April 1972 discharge examination shows a blood pressure reading of 124/70.

At a January 2002 VA examination, the Veteran reported "slight blood pressure problems, for which he is careful with salt intake."  A March 2006 VA treatment record shows a blood pressure reading of 150/86, without a diagnosis of hypertension.  In April 2006, the Veteran was diagnosed with hypertension and prescribed medication.   

A September 2007 VA treatment record shows that the Veteran had not been taking his prescribed medication in months.  He had made some lifestyle adjustments, including weight loss and avoidance of salt intake, and his blood pressure reading was 116/72.  The Veteran was told to continue the lifestyle adjustments and to stay off the medication.  An October 2007 record states that the Veteran was no longer hypertensive.  

In November 2008, the Veteran's blood pressure reading was 152/84.  He was diagnosed with hypertension and restarted on medication.  Treatment records thereafter show ongoing diagnosis of and treatment for hypertension.   

Hypertension is not a disease that has been found to be presumptively associated with exposure to herbicidal agents.  See 38 C.F.R. § 3.309(e) (2015).  However, the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange:  Update 2010 concluded that there was "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  With respect to the phrase "limited or suggestive evidence of an association," VA has defined this to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding [cannot] be ruled out with confidence."  See 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010).

Given that the medical evidence suggests an association between herbicide exposure and hypertension, it is unclear to the Board whether the Veteran's hypertension is related to his conceded in-service exposure to herbicide agents.  Therefore, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion concerning whether the Veteran's hypertension is caused by or etiologically related to his miliary service, to include exposure to herbicidal agents on a non-presumptive, direct basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction.  He originally alleged that his erectile dysfunction is due to herbicide exposure.  However, on his July 2012 VA Form 9, the Veteran alleged for the first time that his erectile dysfunction is secondary to his hypertension.

Erectile dysfunction is not a disease that has been found to be presumptively associated with exposure to herbicidal agents.  See 38 C.F.R. § 3.309(e) (2015).  That notwithstanding, even if the Veteran is found not be entitled to a statutory presumption of service connection, his claim still must be considered on a direct service-connection basis, to include as due to direct herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

In an August 2009 letter, the RO informed the Veteran that VA may consider that his claim for erectile dysfunction is associated with dioxin exposure if he submits scientific or medical evidence showing that erectile dysfunction is medically associated with dioxin exposure.  The Veteran did not submit any medical evidence in response to that letter.

However, in May 2004, the Veteran submitted articles from the internet that discuss Agent Orange.  Only one article discusses medical risks associated with Agent Orange exposure.  It states that "[m]any diseases, including cancer, have extremely long latency periods.  It is possible, therefore, for a person to be exposed to a toxin, and not have the effect of that exposure manifested for twenty years or more."  See http://www.lewispublishing.com/research.htm (visited 3/21/2004).  This article does not discuss any relationship between dioxin exposure and erectile dysfunction.  Because the Veteran has not provided any medical support that shows erectile dysfunction is associated with herbicide exposure, the Board finds that a medical opinion concerning whether the Veteran's exposure to herbicidal agents directly caused his erectile dysfunction is not warranted.

Nonetheless, service connection also can be established on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310 (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Although the Veteran is not currently service connected for hypertension, the Board is remanding to obtain such an opinion.  Therefore, the Board finds it expeditious to remand the Veteran's claim to obtain an examination and medical opinion concerning whether the Veteran's erectile dysfunction is secondary to his hypertension.  

In addition, a November 2005 VA treatment record noted that the Veteran's medication for depression may contribute to his sexual dysfunction.  This evidence raises the possibility that the Veteran's erectile dysfunction might be related to treatment of his service-connected PTSD, if the Veteran's depression is related to his PTSD.  Thus, the Board finds that a medical opinion regarding whether any medication used to treat the Veteran's service-connected PTSD could cause his erectile dysfunction would be helpful in resolving the issues raised by the instant appeal.  


Degenerative Joint Disease of the Lower Extremities and Back

The Veteran seeks service connection for residuals of multiple lower extremity joint, muscle, and degenerative joint disease injuries, including his back.  The Veteran alleges these disorders are due to parachuting during his military service.  In particular, the Veteran states that he attended military jump school training, was awarded the Army Parachute Badge, and made over 25 jumps from military aircraft, including several jumps while serving in Vietnam.  See May 2009 Statement in Support of Claim (VA Form 21-4138).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition, or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened in service, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, the provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Veteran's service personnel records show the Veteran served two tours of duty in Vietnam.  His awards include the Army Parachute Badge and Combat Infantryman's Badge, as well as a Purple Heart.  The Veteran's service personnel records substantiate that the Veteran engaged in combat with the enemy; therefore, he has combat status.  As such, the Board finds that the Veteran's lay statements that he suffered injuries to his lower extremity joints and back from parachuting in combat are consistent with the places, types, and circumstances of the Veteran's combat duty, as shown by his service record, and thus constitute satisfactory, credible lay evidence of the Veteran's account of his injuries.  

Service treatment records show the Veteran incurred an abrasion to the right knee as the result of a motorcycle accident in August 1966.  The area was cleaned and no further treatment was provided.  Service treatment records are otherwise negative for any treatment or diagnosis relating to the Veteran's lower extremity joints or back.  The Veteran's April 1972 discharge examination shows normal spine and lower extremities.  

August 2000 private magnetic resonance imaging (MRI) of the lumbar spine performed by H.S. - due to low back pain radiating down the left hamstring to calf with muscle spasms - showed a mild bilateral neural foraminal stenosis at L4-5, a small right disc extrusion into the neural foramen compressing the right L5 nerve root, and bilateral neural foraminal stenosis with bilateral facet hypertrophy at L5-S1.

A September 2003 chest x-ray performed as part of an Agent Orange examination showed minimal degenerative spurring of the mid and lower thoracic spine.

March 2004 VA treatment records show the Veteran complained of pain in the heels bilaterally for one month.  He also noted numbness in the lateral aspect of the right calf over the same period.  He denied injury and trauma.  He was diagnosed with probable heels spurs.

In July 2006, the Veteran complained of a "sprained ankle" from dropping a tow bar on his left ankle.  An x-ray shows, in part, mild degenerative joint disease of the first metatarsophalangeal joint and first metatarsal cuneiform joint with space narrowing, subarticular sclerosis, and minimal marginal spurring.

August 2011 x-rays of the right knee and ankle showed mild degenerative joint disease.

Thus, the objective evidence shows that the Veteran does have degenerative joint disease in some joints of the lower extremities and in his back.  The Veteran has not yet been afforded a VA examination to evaluate his disorders.  In light of the Board's finding that the Veteran has combat status and the presence of current diagnoses of degenerative joint disease, the Board finds that VA's duty to assist requires that the Veteran's claim be remanded for a VA examination to determine the extent of the Veteran's disorders and their etiology.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (citing a statement by Representative Evans (146 Cong. Rec. H9912, H9917 (2000)) as reflecting congressional intent of the low threshold requirement wherein VA examination would be required where military records indicated that a Veteran served as a paratrooper and had current evidence of arthritis of the knees).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.  

2.  Schedule the Veteran for a VA examination(s) with an appropriate examiner competent to determining whether the Veteran's hypertension is related to his military service, to include as due to exposure to herbicidal agents on a non-presumptive, direct basis.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the examiner is asked to provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused by or etiologically related to his military service, including as due to his conceded in-service exposure to herbicide agents on a non-presumptive, direct basis.  In making this assessment, the examiner is to consider the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Schedule the Veteran for a VA examination with an appropriate examiner competent to determining the etiology of the Veteran's erectile dysfunction.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is caused by OR aggravated beyond the normal progress of the disorder by service-connected PTSD, including medications used to treat service-connected PTSD?  In so doing, the examiner should consider the past assessments of mild psychological sexual dysfunction, multifactorial erectile dysfunction listing psychological conditions as a contributing factor and notations that medications used to treat prostate disease and depression contribute to sexual dysfunction.  If aggravation by the service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is caused by OR aggravated by his hypertension?  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  The Board notes that the Veteran is not currently service connected for hypertension; however, the Board has requested a medical opinion regarding whether the Veteran's hypertension is related to his military service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Schedule the Veteran for a VA examination with an appropriate examiner competent to determining the nature and etiology of any degenerative joint disease or other disorder of the Veteran's lower extremities and back.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is asked to identify any current degenerative joint disease or other disorder of the Veteran's lower extremities and/or back.

For each disorder of the Veteran's lower extremities and/or back diagnosed, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosed disorder was caused by his service or is otherwise etiologically related to his service, including as due to in-service parachuting from airplanes, given the nature, complexity, and natural trajectory of the disorders and when they were diagnosed.  In this regard, the Board notes that the Veteran has combat status and his lay statements that he suffered injuries to his lower extremity joints and back from parachuting in combat are deemed credible lay evidence of the Veteran's account of in-service injuries.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

6.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


